Title: From Benjamin Franklin to Charles Thomson, 11 November 1784
From: Franklin, Benjamin
To: Thomson, Charles


				
					Dear Friend,
					Passy, November 11th. 1784.
				
				I received your kind Letter of August 13th: with the Papers annexed, relative to the Affair of Longchamps. I hope Satisfaction will be given to Mr: Marbois. The Commissioners have written a joint Letter to Congress. This serves to cover a few Papers relative to Matters with which I was particularly charged in the Instructions. I shall write to you fully by the next Opportunity, having now only Time to add, that I am, as ever, Yours most Affectionately,
				
					(SIGNED) B. Franklin.
				
				
				
					P.S. To explain the Papers. I had first sent to Count Vergennes, by my Secretary, a Copy of the Instruction of May 11th: He seems to have thought it should have come to him in a more formal Manner, and wrote me the Letter A. I accordingly sent it to him in B. and received his Answer in C.
					I executed the Instruction of Octr: 29th —83, as soon as I knew the Commissions for treating with the Emperor, &c. were issued, which was not till July —84. The three Letters between the Emperor’s Minister and me are what passed on that Occasion.
					
						To Chas. Thomson, Esqr.
					
				
			